El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Ante la Corte de Distrito de San Juan se siguió un pleito en el que es demandante Joaquín Marino y demandado Justo Cabrera; en el mismo en 22 de noviembre de 1928 en proce-dimiento para aseguramiento de efectividad de sentencia se decretó el embargo de bienes, trabándose sobre una finca urbana radicada en Río Piedras. Al presentarse al registro de la propiedad el mandamiento de embargo para los fines *428de la anotación, el registrador la denegó poniendo la siguiente nota:
‘1 DeNBGAda la anotación del embargo ordenado en el precedente mandamiento, por figurar inscrita la finca a nombre de Celestino López Bivera, per'sona distinta del demandado Justo Cabrera, y to-mada en sn lugar anotación preventiva por ciento veinte días, etc.’’
Celestino López Rivera no es parte en el pleito en que se decretó este embargo; él no ba sido oído, ni tenido oportunidad de defenderse; y su propiedad se. grava sin que él pueda hacer oposición previa al acto del marshal.
El registrador ha cumplido con lo dispuesto en el párrafo cuarto del artículo 20 de la Ley Hipotecaria, que lee así:
“En el caso de resultar inscrito aquel derecho a favor de persona distinta de la que otorgue la transmisión o gravamen los Begistra-dores denegarán la inscripción 'solicitada.”
La inscripción a favor de persona distinta es un obstáculo insuperable.
El demandante, por lo que aparece de los antecedentes, no está reclamando en este litigio la propiedad del inmueble embargado, ni la constitución, modificación, declaración, o extinción de ningún derecho real sobre el mismo. El número 1 del artículo 42 no tiene aplicación al caso. Y en cuanto al número 2 del mismo artículo, se exige allí que se haya obtenido mandamiento de embargo que se haya hecho efectivo en bienes raíces del deudor. Los bienes raíces en que se ha hecho efectivo el embargo en este caso, según el registro de la propiedad son de una tercera persona que no es el deudor demandado
Se nos cita el caso González v. Registrador, 38 D.P.R. 854. Pero es distinto del presente. En aquél la venta aparecía hecha a un menor, hijo del deudor demandado*, sin que apareciera que “el dinero de la compra procedía de fondos no suministrados por su padre, quien estaba vivo y en el ejercicio de la patria potestad sobre dicho menor.” (Véase la opinión en el caso.) Se citó allí el artículo 226 *429del Código Civil, y la presunción establecida por la jurispru-dencia española; y asimismo el artículo 42 de la Ley Hipo-tecaria, y al tratar de este último se dijo:
“De acuerdo con este artículo un acreedor que trata de dejar sin efecto una enajenación fraudulenta, o que alega que los bienes de una persona pertenecen a otra, tiene derecho a que se baga una anotación, según ba sido definida en el presente artículo. La ano-tación nada resuelve; es meramente un aviso al mundo en general de que el acreedor reclama un derecho.”
En el presente caso no hay presunción alguna que se parezca a la del caso anterior; ni se trata en la demanda de anular enajenación fraudulenta, ni hay alegación de que ios bienes pertenezcan al demandado y no al tercero.
Como una interesante cuestión de hecho, conviene decir que la finca de que se trata aparece vendida a Celestino López Rivera por escritura de 12 de junio d© 1928, según afirmó el recurrente; y el embargo, es de 27 de noviembre del mismo año.

Se confirma la nota recurrida.

El Juez Asociado Señor Wolf disintió.*